Citation Nr: 9914116
Decision Date: 05/21/99	Archive Date: 06/24/99

DOCKET NO. 98-01190                DATE 

On appeal from the decision of the Department of Veterans Affairs
Regional Office in St. Louis, Missouri

THE ISSUES

1. Entitlement to service connection for bilateral feet
osteoarthritis.

2. Entitlement to service connection for a head disorder.

3. Entitlement to an increased disability rating for the residuals
of a shell fragment wound to the left thigh, currently rated as 10
percent disabling.

4. Entitlement to an increased (compensable) disability rating for
the residuals of scars to the left axilla, right calf, and left
middle finger distal phalanx.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

Jonathan B. Kramer, Associate Counsel 

INTRODUCTION

The veteran had active service from October 1950 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a May 1997 rating decision rendered by the St. Louis,
Missouri, Regional Office (RO) of the Department of Veterans
Affairs (VA), which denied the benefits sought on appeal.

REMAND

The Board observes that in the December 1993 statement in support
of claim concerning entitlement to an increased disability rating
for the residuals of a shell fragment wound to the left thigh, the
veteran stated that he was hospitalized three times for the period
January 1990 to February 1990 at VA medical Center in Kerrville,
Texas, and for the period February 1990 to March 1990 at VA medical
Center in San Antonio, Texas. Additionally, the veteran stated he
needed a period of convalescence at home after this
hospitalization, and thus requested a temporary total evaluation be
assigned.

The Board's review of the file reveals that the RO did not
consider, or even request, these VA hospitalization records in
denying the veteran's claim for entitlement to an increased
disability rating for the residuals of a shell fragment wound to
the left thigh. Moreover, the RO did not address or decide the
veteran's request for a temporary total evaluation.

In addition, the Board finds that these hospitalization records may
be relevant to rendering a decision on the veteran's remaining
claims on appeal. Furthermore, the

- 2 - 

Board notes that the Veteran's January 1997 letter to the RO
indicates that there may be additional, more recent treatment
records located at VA Hospital in Leavenworth, KS, concerning all
of the veteran's claims on appeal.

The Board observes here that VA has constructive knowledge of
certain documents, such as those generated by VA medical
facilities, even if the said records were not physically part of
the claims file. Bell v. Derwinski, 2 Vet. App. 611 (1992). In a
precedent opinion, the VA General Counsel held that when a decision
is entered on or after July 21, 1992, a failure to consider records
which were in VA's possession at the time of that decision,
although not actually in the record before the RO, may constitute
clear and unmistakable error, if such failure affected the outcome
of the claim. VAOPGCPREC 12-95.

However, while the Board believes an attempt to obtain all such
records is necessary before it may properly proceed with appellate
review of the veteran's case, the Board takes this opportunity to
emphasize to the veteran that with regard to his claims of service
connection for osteoarthritis of the bilateral feet and for a head
disorder, statutory law as enacted by the Congress charges a
claimant for Department of Veterans Affairs (VA) benefits with the
initial burden of presenting evidence of a well-grounded claim. 38
U.S.C.A. 5107(a) (West 1991). A well-grounded claim has been
defined by the United States Court of Appeals for Veterans Claims
(formerly known as the United States Court of Veterans Appeals)
(Court) as "a plausible claim, one which is meritorious on its own
or capable of substantiation." Murphy v. Derwinski, 1 Vet. App. 78,
91 (1990). Where the determinative issue involves a medical
diagnosis, competent medical evidence to the effect that the claim
is "plausible" or "possible" is required. Grottveit v. Brown, 5
Vet. App. 91, 92-93 (1993). A claimant therefore cannot meet this
burden merely by presenting lay testimony and/or lay statements
because lay persons are not competent to offer medical opinions.
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Consequently, lay
assertions of medical causation cannot constitute evidence to
render a claim well grounded under 38 U.S.C.A. 5107(a) (West 1991);
if no cognizable evidence is submitted to support a claim, the
claim cannot be well grounded. Tirpak v. Derwinski, 2 Vet. App.
609, 611 (1992).

3 - 

The Court has further indicated that in order for a service
connection claim to be well-grounded, there must be competent
evidence: i) of current disability (a medical diagnosis); ii) of
incurrence or aggravation of a disease or injury in service (lay or
medical evidence), and; iii) of a nexus between the inservice
injury or disease and the current disability (medical evidence).
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Alternatively, a
claim may be well grounded based on application of the rule for
chronicity and continuity of symptomatology, set forth in 38 C.F.R.
3.3 03 (b). See Savage v. Gober, 10 Vet. App. 488 (1997). The
chronicity provision applies where there is evidence, regardless of
its date, which shows that a veteran had a chronic condition either
in service or during an applicable presumption period and that the
veteran still has such condition. That evidence must be medical,
unless it relates to a condition that may be attested to by lay
observation. If the chronicity provision does not apply, a claim
may still be well grounded "if the condition is observed during
service or any applicable presumption period, continuity of
symptomatology is demonstrated thereafter, and competent evidence
relates the present condition to that symptomatology." Savage, 10
Vet. App. at 498.

Accordingly, this case is REMANDED for the following actions:

1. The RO should obtain and associate with the claims file any and
all medical records relating to the veteran's hospitalizations for
the period January 1990 to February 1990 at VA medical Center in
Kerrville, Texas, and for the period February 1990 to March 1990 at
the VA medical Center in San Antonio, Texas, and any follow-up
medical records related to his subsequent convalescence.
Additionally, the RO should obtain and associate with the claims
file all medical treatment records pertaining to the veteran's
appellate claims subsequent to April 1995, as may be located at the
Leavenworth, Kansas medical center.

- 4 -                                                             
   
2. The RO should then consider the veteran's request for a temporary total
disability evaluation for the period of his hospitalizations and
convalescence and render a rating decision thereto.

3. When the requested development has been completed, the RO should review
the expanded record and determine if the veteran's claims on appeal can be
granted. The veteran and his representative should be furnished a
supplemental statement of the case. After affording them a reasonable
opportunity to respond, the case should be returned to the Board for
appellate review.

The purpose of this remand is to obtain any pertinent VA medical records. The
Board does not intimate any opinion as to the merits of the case, either
favorable or unfavorable, at this time. The veteran is free to submit any
additional evidence he desires to have considered in connection with his
current appeal.

WARREN W. RICE, Jr. 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of Veterans'
Appeals is appealable to the United States Court of Appeals for Veterans
Claims (known as the United States Court of Veterans Appeals prior to March
1, 1999). This remand is in the nature of a preliminary order and does not
constitute a decision of the Board on the merits of your appeal. 38 C.F.R.
20.1100(b) (1998).

